Slip Op. 06-36

             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
COLAKOGLU METALURJI A.S.,                        :
                                                 :
                        Plaintiff,               :
                                                 :
                        v.                       :
                                                 : Before: Carman, Judge
UNITED STATES,                                   :
                                                 : Court No. 04-00621
                        Defendant,               :
                                                 :
and                                              :
                                                 :
GERDAU AMERISTEEL CORP.,                         :
                                                 :
                        Defendant-Intervenor.    :
________________________________________________:


                                          JUDGMENT

       In Colakoglu Metalurji A.S. v. United States, 29 CIT __, 394 F. Supp. 2d 1379 (2005),
the Court remanded this matter to the United States Department of Commerce (“Commerce”)
pursuant to Commerce’s voluntary remand request on the issue of date of sale.

       On January 13, 2006, Commerce filed its Final Results of Redetermination Pursuant to
Court Remand (“Remand Redetermination”). Upon remand, Commerce reconsidered its date of
sale methodology that it used in Certain Steel Concrete Reinforcing Bars from Turkey, 69 Fed.
Reg. 64,731 (Dep’t Commerce Nov. 8, 2004) (final results of antidumping duty administrative
review) (“Final Results”). In its Remand Redetermination, Commerce decided to recalculate the
margin for Colakoglu “using the later of the purchase ‘order’ date or the date that the customer
provided final product size specifications to Colakoglu as the date of sale.” Remand
Redetermination at 1-2. Upon review, Commerce found that “while there were differences
between the quantities listed on the contract and the invoice, such differences were, in fact,
always within the allowed delivery tolerances established for each sale. [Commerce] similarly
[found] that no additional changes in price existed for any of Colakoglu’s U.S. sales during the
POR. Therefore, [Commerce] conclude[d] that the material terms of sale for Colakoglu’s U.S.
sales were established at the ‘order’ date, and as a result [Commerce has] recalculated the margin
using Colakoglu’s reported ‘order date’ as the date of sale.” Remand Redetermination at 4.
Consequently, Colakoglu’s antidumping duty margin for the period from April 1, 2002, to March
31, 2003, was recalculated at 4.91 percent. See id.
Court No. 04-00621                                                                     Page 2


       Having received, reviewed and duly considered Commerce’s Remand Redetermination
and having received no comments from parties, this Court holds that Commerce complied with
the remand order. Further, this Court holds that Commerce’s Remand Redetermination is
reasonable, supported by substantial evidence on the record and otherwise in accordance with
law; and it is hereby

        ORDERED that the Remand Redetermination filed by Commerce on January 13, 2006,
is affirmed in its entirety.




                                                   /s/ Gregory W. Carman
                                                  Gregory W. Carman


Dated: March 13, 2006
       New York, New York